Citation Nr: 0320605	
Decision Date: 08/18/03    Archive Date: 08/25/03	

DOCKET NO.  02-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic acquired 
disorders of the left knee, left hip, and low back as 
secondary to service-connected residuals of a gunshot wound 
of the left foot. 

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  One of the matters the Board must 
address is which issue or issues are properly before it at 
this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In May 1998 and October 1999, the Board remanded the claim of 
entitlement to an increased rating for the service-connected 
residuals of a gunshot wound to the left foot with retained 
foreign bodies, evaluated as 30 percent disabling, to the RO 
for additional development.  In August 2000, both the veteran 
and his representative withdrew, in writing, this claim.  
Additional claims were raised at this time.  A May 2001 
rating determination addressed the four issues cited above.  
A notice of disagreement was received in June 2001, a 
statement of the case was issued in May 2002, and a May 2002 
substantive appeal was received from the veteran.  
Accordingly, these issues are before the Board at this time.  

In May 2002, the veteran requested reopening the claim of 
entitlement to an increased evaluation for the service-
connected residuals of a gunshot wound to the left foot with 
retained foreign bodies.  In an August 2002 rating 
determination, the RO denied this claim.  The veteran was 
notified of this determination that month.  

In September 2002, the veteran requested an additional 
examination and for the RO to "reconsider" this decision 
based on a future examination.  An additional evaluation of 
this disorder was held in October 2002.  Based on this new 
examination the RO, in a November 2002 rating determination, 
continued the denial of the claim seeking an increased rating 
for the left foot disorder.  The veteran has not filed a 
notice of disagreement with the November 2002 rating 
determination.  Accordingly, this issue is not before the 
Board at this time.  

Within the November 2002 rating determination, the veteran 
was awarded service connection for a tender scar, evaluated 
as 10 percent disabling, and a left ankle disability, also 
evaluated as 10 percent disabling.  He was notified of this 
determination in December 2002.  He has not appealed this 
determination; accordingly, the November 2002 determination 
regarding these new service-connected disabilities is not 
before the Board at this time.  

In April 2003, the veteran filed additional claims seeking 
entitlement to service connection for a right knee disorder, 
right hip disorder, and a back condition as secondary to his 
left foot and left knee condition.  It must be noted that the 
issue of entitlement to service connection for a back 
disorder is before the Board at this time.  Accordingly, the 
Board will address this issue.  However, with regard to the 
recently raised claims of right knee and right hip disorders 
on a secondary basis, these claims have not been fully 
addressed by the RO and are not before the Board at this 
time.  They were referred to the RO for appropriate 
consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not shown in 
service or for many years thereafter; nor was a psychosis 
shown disabling to a compensable degree during the first post 
service year.

2.  The competent, probative evidence establishes that the 
veteran does not have a chronic acquired psychiatric disorder 
related to service on any basis.

3.  The competent, probative evidence establishes that the 
veteran does not have chronic acquired left knee, left hip, 
and back disorders which are causally related to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Chronic acquired disorders of the left knee, left hip, 
and back are not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §  
5107 (West 2002); 38 C.F.R. § 3.310(a) (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated by active service; nor may service 
connection be presumed for a psychosis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate treatment for a left foot 
condition.  No reference is made to a left knee disorder, 
left hip disorder, back disorder, or psychiatric disorder.  
Medical records following the veteran's discharge from active 
service in World War II fail to note the disabilities at 
issue.  

On VA examinations performed to determine the nature and 
extent of severity of the veteran's left foot disability, 
including the VA evaluation of January 1997, no reference is 
made to the disorders at issue before the Board at this time.  
Outpatient treatment records obtained by the RO at this time 
do not associate the disorders at issue with the veteran's 
service or his service-connected left foot disability.  

On VA examination in May 2000, it was noted that the veteran 
walked with a cane for approximately 18 months.  However, 
once again, no reference is made to the disorders at issue.  
On VA examination in May 2000, it was indicated that the 
veteran "remains well coordinated."  

In August 2000, the veteran withdrew his claim for an 
increased evaluation for his service-connected left foot 
disability.  The veteran did raise a series of additional 
issues.  In September 2000, the veteran noted medical 
treatment for the disorders at issue.

The RO has undergone an extensive effort to obtain medical 
records cited by the veteran, including multiple outpatient 
treatment reports.  These medical records make little 
reference to the disabilities at issue.  

In January 2001, the VA received a statement from a health 
care provider who notes that the veteran receives a 30 
percent evaluation for his service-connected left foot 
disability.  It was indicated the veteran's ambulation is 
such that the foot condition has precipitated some 
difficulties to the left knee and thigh.  

On VA examination in March 2001, it was noted by the examiner 
that the veteran's claims file had been reviewed.  A detailed 
evaluation was undertaken, including X-ray studies.  

The diagnoses indicated a normal physical examination of the 
left hip with X-ray studies that did not indicate 
degenerative changes.  A history of left knee pain was noted.  
However, a normal physical examination was also found.  X-ray 
studies of the left knee failed to indicate a left knee 
disorder. 

The examiner, citing a series of previous evaluations, noted 
the veteran's service-connected left foot disability.  The 
examiner did not believe that left knee, left hip, and back 
disorders are secondary to the service-connected left foot 
disability.  It was noted that the veteran's left foot had 
been injured more than 55 years ago and that he had had a 
vigorous career as a fork lift operator without any 
pronounced symptoms of back, knee, or left hip disorders 
until he retired.  

It was indicated that degenerative changes in the back would 
have no reason to be due to the injury of many years ago, but 
more to the veteran's aging and activities over the period of 
intervening years.  In relation to the possibility of 
secondary service connection of a left knee condition, both 
knees were found to be nearly identical.  The veteran, 
despite limping, had good alignment of the knees.  There was 
no evidence that the left knee was more worn than the right 
knee.  Likewise, it was found that there was no evidence that 
the veteran's left hip had suffered due to the left knee any 
more than the veteran's right hip that also had mild symptoms 
on occasion.  Whatever the veteran's present degree of 
discomfort in the left hip, it was indicated that it is not 
shown to be the effect of any damage directly related to the 
service-connected left foot injury.  

Additional outpatient treatment records were obtained by the 
RO, noting sporadic treatment for the veteran's service-
connected and nonservice-connected disabilities.  None of 
these treatment records associate the disabilities at issue 
with the veteran's service-connected disabilities.  
Outpatient treatment records do indicate screening for 
depression in October 2002.  However, little reference is 
made to an acquired psychiatric disorder, including 
nervousness or depression.   

The October 2002 VA examination report shows that 
difficulties with the service-connected left ankle foot 
disability were noted.  Little reference was made to the 
disabilities at issue.  

In a November 2002 rating determination the RO found a tender 
scar and left ankle disability to be associated with the 
veteran's service-connected gunshot wound to the left foot 
with retained foreign bodies.  

These disorders are not at issue before the Board at this 
time.  In April 2003, the veteran indicates that he 
overcompensated for his left leg condition causing severe 
strain on his right knee, leg, and back.  In April 2003, the 
veteran indicates that he had no further information to 
submit.  In May 2003, the veteran's representative stated 
that he had no further evidence to submit.  The veteran's 
representative submitted written argument in May and June 
2003.  


Analysis

Preliminary Matter: Duties to Notify and Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
(CAFC) in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
The Board therefore finds that it can proceed with this case.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulations.  The record in this case 
includes multiple examination reports, outpatient treatment 
records, medical records cited by the veteran, and his 
statements.  All efforts have been made to obtain records 
cited by him.  As the record shows that he has been afforded 
a VA examination in connection with his claims, the 
requirement of 38 C.F.R. § 3.159(c)(4) have been met.  

In this case, no additional pertinent evidence has been 
identified the claimant as relevant to the issues on appeal 
that the RO has not attempted to obtain.  The RO has 
consistently notified the veteran in multiple communications 
of the evidence it has obtained in support of the veteran's 
case.  Under these circumstances, no further action is 
necessary to assist the claimant with his claims.

In multiple letters from the RO to the veteran, including 
communications dated August 2000, May 2001, and April 2003, 
the veteran has been effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist in obtaining.  
The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection to include on a secondary basis.  The 
discussions in the rating decisions, the statement of the 
case, supplemental statements of the case, and in multiple 
communications from the RO to the veteran have informed him 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board, therefore, 
finds notice requirements the new law and regulations have 
been met.  


Secondary Service Connection

In this case, the veteran has never contended that the 
orthopedic disorders at issue existed during his military 
service or within one year after his discharge from military 
service following World War II.  Accordingly, service 
connection on a direct basis or under any presumptive period 
is not at issue before the Board at this time.  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Board also notes that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

In this case, the veteran is not contending that the 
orthopedic disorders are the result of his military service, 
but instead contends that the service-connected left foot 
disorder, which includes a gunshot wound to the left foot 
with retained foreign bodies, a tender scar, and a left ankle 
disability, has caused the orthopedic disabilities at issue. 

In evaluating the probative value of the competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(CAVC) has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the Board finds that the medical opinion 
submitted in January 2001 is entitled to very limited 
probative value.  The health care provider does not provide 
evidence in support of the conclusion that the left hip and 
left thigh disabilities have been caused by the veteran's 
service-connected left foot disability.  It is unclear what 
medical records the health care provider has reviewed.  

With regard to the medical opinion of March 2001, the Board 
finds that this medical opinion is entitled to great 
probative value.  The examiner provides a detailed evaluation 
of the veteran's disorders, including a review of the 
veteran's conditions by X-ray studies.  The examiner 
specifically indicates that he had reviewed the veteran's 
medical records and is clearly aware of the veteran's 
contentions.  The examiner provides a compelling rationale 
for his opinions.  In the opinion of the Board, this medical 
opinion is entitled to great probative value.  Based on this 
medical report, it is unclear if the veteran actually has a 
left knee or left hip disorder.  

With regard to the veteran's contention that he suffers from 
a back disorder as the result of his service-connected left 
foot disability, the Board finds no medical evidence that 
would support this position.  Not even the January 2001 
statement supports the veteran's claim on this issue.  

With regard to the veteran's own contention that he has 
multiple disorders related to his service-connected left foot 
disability, as a lay person he may be competent to report an 
injury occurred; however, he is not competent to relate a 
current disability to such injury.  Further, he is not 
competent to determine the etiology of his own disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Simply 
stated, the veteran is not competent to associate his current 
disabilities with his service-connected disabilities.  
Competent medical evidence in the form of the most recent VA 
evaluations provides negative evidence against the veteran's 
contentions.  Given the limited probative value of the 
January 2001 statement, the Board must find that the 
preponderance of evidence is against the veteran's 
contentions.  Accordingly, these claims must be denied.  

In reaching this determination, the Board is unable to find 
such a state of a proximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).  The VA evaluation of March 
2001, along with multiple VA evaluation reports, outpatient 
treatment records, and private medical records (which in many 
cases fail to indicate even the existence of several of the 
disorders at issue), provide significant negative evidence 
against the veteran's contentions.  Accordingly, these claims 
must be denied.  


Service Connection

Service connection may be granted for a disability incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).  Although not shown in 
service, service connection may be granted for a psychosis if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).


The veteran has contended that he suffers from a chronic 
acquired psychiatric disorder as the result of his active 
service.  In this regard the Board notes that the service 
medical records are negative for any psychiatric disorder, 
and the evidentiary record for many years thereafter is 
similarly negative for a chronic acquired psychiatric 
disorder.  Moreover, a psychosis is not shown disabling to a 
compensable degree during the first post service year.  The 
more recently dated clinical treatment reports include little 
reference to psychiatric symptomatology and at most 
constitute clinical assessments thereof with no finding of a 
chronic acquired psychiatric, muchless one linked to service 
on any basis.

In essence, the veteran has not submitted evidence of a 
current chronic acquired psychiatric disorder, nor has a 
qualified medical opinion been submitted relating such 
disorder to service on any basis.  The only support for this 
claim is found in the veteran's statements.  He is not 
qualified to render a medical diagnosis or a medical opinion.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held that 
a witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

There is no competent, probative evidence of record showing 
that the veteran has a chronic acquired psychiatric disorder 
which has been linked to his period of active service on any 
basis, thereby precluding a grant of entitlement to service 
connection.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for chronic acquired left 
knee, left hip, and back disorders as secondary to the 
service-connected residuals of a gunshot wound of the left 
foot with retained foreign bodies, and service connection for 
a chronic acquired psychiatric disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for chronic acquired left 
knee, left hip, and back disorders as secondary to service-
connected residuals of a gunshot wound of the left foot with 
retained foreign bodies is denied.

Entitlement to service connection for a chronic acquired 
psychiatric disorder is denied.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

